 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    FRANCISCO GONZALEZ,                               Case No. 2:18-cv-01280-KJM-AC
11                       Plaintiff,
12           v.                                         ORDER
13    USF REDDAWAY INC.,
14                       Defendants.
15

16                  On December 7, 2018, the court ordered plaintiff’s counsel, Douglas E. Jaffe, to

17   show cause within seven (7) days why he should not be sanctioned in the amount of $250.00 for

18   failing to appear at the November 29, 2018 status conference. ECF No. 19.

19                  On December 17, 2018, Mr. Jaffe filed an untimely response, explaining the status

20   conference had been “rescheduled” and he had “inadvertently mis-calendared [sic]” the date.

21   ECF No. 23. Mr. Jaffe did not explain why his response was untimely. He also did not

22   acknowledge that the conference was rescheduled at the parties’ request and in response to a

23   stipulation Mr. Jaffe signed, ECF No. 16, or elaborate on his explanation that he improperly

24   calendared that date. Mr. Jaffe is cautioned that future lapses will not be treated with leniency.

25   At this juncture, however, the court DISCHARGES the order to show cause.

26                  IT IS SO ORDERED.

27   DATED: January 24, 2019.

28
                                                       UNITED STATES DISTRICT JUDGE
                                                        1
